Name: COMMISSION REGULATION (EC) No 252/95 of 7 February 1995 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff
 Date Published: nan

 9 . 2. 95 Official Journal of the European Communities No L 30/3 COMMISSION REGULATION (EC) No 252/95 of 7 February 1995 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 3254/94 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 (1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 10 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 1995. For the Commission Mario MONTI Member of the Commission (') OJ No L 302, 19 . 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993, p. 1 . (3) OJ No L 346, 31 . 12. 1994, p. 1 . No L 30/4 Official Journal of the European Communities 9. 2 9&lt;J ANNEX Description Amount of unit values per 100 kg Code CN code a) b) c) ECU 6S DM Dkr Dr Pta Fmk FF £ Irl Lit F1 Esc SKr Bfrs/Lfrs £ 1.10 New potatoes 0701 90 51 0701 90 59 1.30 Onions (other than seed) 0703 10 19 1 .40 Garlic 0703 20 00 1 .50 Leeks ex 0703 90 00 1 .60 Cauliflowers ex 0704 10 10 ex 0704 10 90 1 .70 Brussels sprouts 0704 20 00 1.80 White cabbages and red cabbages 0704 90 10 1.90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) ex 0704 90 90 1.100 Chinese cabbage ex 0704 90 90 1.110 Cabbage lettuce (head lettuce) 0705 11 10 0705 1 1 90 1.120 Endives ex 0705 29 00 1.130 Carrots ex 0706 10 00 1.140 Radishes ex 0706 90 90 1.160 Peas (Pisum sativum) 0708 10 10 0708 10 90 a) 52,29 697,79 99,16 391,36 15 482,87 8 630,42 b) 307,66 344,26 41,92 104 981,81 111,14 10 250,30 c) 487,21 2 041,70 41,46 a) 44,51 593,85 84,39 333,07 13 176,67 7 344,90 b) 261,83 292^8 35,68 89 344,59 94,59 8 723,50 c) 414,64 1 737,59 35,29 a) 134,00 1 788,01 254,09 1 002,83 39 673,33 22 114,61 b) 788,35 882,12 107,42 269 005,60 284,79 26 265,40 c) 1 248,44 5 231,67 106,24 a) 15,98 213,29 30,31 119,63 4 732,63 2 638,05 b) 94,04 105,23 12,81 32089,69 33,97 3 133,20 c) 148,93 624,09 12,67 a) 57,81 771,38 109,62 432,64 17 115,75 9 540,62 b) 340,11 380,56 46,34 11 6 053,58 122,86 11 331,34 c) 538,60 2 257,03 45,83 a) 53,71 716,67 101,84 401,96 15 901,87 8 863,98 b) 315,99 353,57 43,06 107 822,82 114,15 10 527,70 c) 500,40 2 096,96 42,58 a) 36,40 485,69 69,02 272,41 10 776,82 6 007,19 b) 214,15 239,62 29,18 73 072,40 77,36 7 134,71 c) 339,12 1 421,12 28,86 a) 79,26 1 057,59 150,29 593,17 23 466,43 13 080,59 b) 466,30 521,77 63,54 159 114,45 168,45 15 535,75 c) 738,44 3 094,48 62,84 a) 26,19 349,46 49,66 196,00 7 754,05 4 322,24 b) 154,08 172,41 20,99 52 576,43 55,66 5 133,50 c) 244,00 1 022,52 20,76 a) 156,73 2 091,30 297,19 1 172,94 46 402,89 25 865,78 b) 922,07 1 031,75 125,64 314 635,47 333,10 30 720,65 c) 1460,20 6119,08 124,26 a) 21,82 291,15 41,37 163,30 6 460,23 3 601,04 b) 128,37 143,64 17,49 43 803,65 46,37 4 276,94 c) 203,29 851,90 17,30 a) 56,74 757,11 107,59 424,64 16 799,1 6 9 364,14 b) 333,82 373,52 45,49 113 906,96 120,59 11 121,74 c) 528,64 2 215,28 44,99 a) 86,86 1 159,02 164,70 650,06 25 717,12 14 335,17 b) 511,02 571,81 69,63 174 375,26 184,61 17 025,80 c) 809,27 3 391,28 68,87 a) 265,44 3 541,89 503,33 1 986,53 78 589,56 43 807,19 b) 1 561,65 1 747,41 212,79 532 877,63 564,14 52 029,56 c) 2 473,05 10 363,49 - 210,45 9 . 2. 95 Official Journal of the European Communities No L 30/5 Description Amount of unit values per 100 kg Code CN code a) b) c) ECU oS DM Dkr Dr Pta Fmk FF £ Irl Lit F1 Esc SKr Bfrs/Lfrs £ 1.170 Beans : 1.170.1 Beans (Vigna spp., Phaseolus spp.) 0708 20 10 0708 20 90 1.170.2 Beans (Phaseolus spp., vulgaris var. Com ­ pressus Savi) 0708 20 10 0708 20 90 1.180 Broad beans ex 0708 90 00 1.190 Globe artichokes 0709 10 10 1 .200 Asparagus : 1.200.1  green ex 0709 20 00 1.200.2  other ex 0709 20 00 1.210 Aubergines (eggplants) 0709 30 00 1 .220 Ribbed celery (Apium graveolens var. dulce) ex 0709 40 00 1.230 Chantarelles 0709 51 30 1 .240 Sweet peppers 0709 60 10 1.250 Fennel 0709 90 50 1.270 Sweet potatoes, whole, fresh (intended for human consumption) ex 0714 20 10 2.10 Chestnuts (Castanea spp.), fresh ex 0802 40 00 2.30 Pineapples, fresh ex 0804 30 00 2.40 Avocados, fresh ex 0804 40 10 ex 0804 40 90 a) 192,77 2 572,25 365,53 1 442,69 57 074,55 31 814,35 b) 1 134,13 1 269,03 154,54 386994,81 409,70 37785,73 c) 1 796,02 7 526,34 152,84 a) 171,18 2 284,06 324,58 1 281,05 50 680,00 28 249,91 b) 1 007,06 1 126,85 137,22 343 636,42 363,80 33 552,27 c) 1 594,80 6 683,10 135,71 a) 92,83 1 238,66 176,02 694,72 27 484,09 15 320,11 b) 546,13 611,10 74,42 186 356,23 197,29 18 195,61 c) 864,87 3 624,29 73,60 a) 134,43 1 793,73 254,90 1 006,05 39 800,41 22185,44 b) 790,87 884,95 107,76 269 867,22 285,70 26 349,53 c) 1 252,44 5 248,42 106,58 a) 375,05 5 004,38 711,15 2 806,79 111 040,06 61 895,66 b) 2 206,47 2 468,94 300,65 752 908,66 797,08 73 513,14 c) 3 494,21 14 642,70 297,35 a) 166,42 2 220,59 315,56 1 245,46 49 271,80 27 464,96 b) 979,08 1 095,54 133,41 334 088,15 353,69 32 619,98 c) 1 550,48 6 497,40 131,94 a) 180,34 2 406,29 341,95 1 349,61 53 392,22 29 761,75 b) 1 060,95 1 187,16 144,57 362026,73 383,27 35347,87 c) 1 680,14 7 040,76 142,98 a) 69,54 927,94 131,87 520,45 20 589,76 11 477,09 b) 409,14 457,81 55,75 139 609,18 147,80 13 631,28 c) 647,92 2 715,14 55,14 a) 963,14 12 851,47 1 826,28 7 207,97 285 155,90 158 950,&amp;5 b) 5 666,32 6 340,34 772,09 1 933 503,55 2 046,94 188 785,07 c) 8 973,28 37 603,10 763,61 a) 182,30 2 432,49 345,67 1 364,30 53 973,53 30 085,78 b) 1 072,50 1 200,08 146,14 365 968,25 387,44 35 732,72 c) 1 698,44 7117,41 144,53 a) 73,55 981,40 139,46 550,43 21 775,87 12138,25 b) 432,71 484,18 58,96 147 651,62 156,31 14 416,54 c) 685,24 2 871,55 58,31 a) 98,72 1 317,29 187,19 738,82 29 228,70 16 292,59 b) 580,80 649,89 79,14 198 185,62 209,81 19 350,62 c) 919,77 3 854,35 78,27 a) 83,78 1 117,90 158,86 626,99 24 804,66 13 826,55 b) 492,89 551,52 67,16 168 188,35 178,06 16 421,72 c) 780,55 3 270,96 66,42 a) 48,84 651,62 92,60 365,47 14 458,62 8 059,48 b) 287,31 321,48 39,15 98 036,86 103,79 9 572,21 c) 454,98 1 906,64 38,72 a) 109,11 1 455,84 206,88 816,53 32 302,99 18 006,25 b) 641,89 718,25 87,46 219 030,90 231,88 21 385,93 c) 1 016,51 4 259,75 86,50 Official journal or the European communities y . i.No L JU/ b Description Amount of unit values per 100 kg Code CN code a) b) c) ECU Ã ¶S DM Dkr Dr Pta Fmk FF £ Irl Lit F1 Esc SKr Bfrs/Lfrs £ 2.50 Guavas and mangoes, fresh ex 0804 50 00 2.60 Sweet oranges, fresh : 2.60.1  Sanguines and semi-sanguines 0805 10 01 0805 10 11 0805 10 21 0805 10 32 0805 10 42 0805 10 51 2.60.2  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 0805 10 05 0805 10 15 0805 10 25 0805 10 34 0805 10 44 0805 10 55 2.60.3  Others 0805 10 09 0805 10 19 0805 10 29 0805 10 36 0805 10 46 0805 10 59 2.70 Mandarins (including tangerines and satsu ­ mas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : 2.70.1  Clementines ex 0805 20 1 1 ex 0805 20 21 ex 0805 20 31 2.70.2  Monreales and Satsumas ex 0805 20 13 ex 0805 20 23 ex 0805 20 33 2.70.3  Mandarines and wilkings ex 0805 20 15 ex 0805 20 25 ex 0805 20 35 2.70.4  Tangerines and others ex 0805 20 17 ex 0805 20 19 ex 0805 20 27 ex 0805 20 29 ex 0805 20 37 ex 0805 20 39 2.80 Lemons (Citrus limon, Citrus limonum), fresh ex 0805 30 20 ex 0805 30 30 ex 0805 30 40 2.85 Limes (Citrus aurantifolia), fresh ex 0805 30 90 a) 127,81 1 705,42 242,35 956,52 37 840,90 21 093,18 b) 751,93 841,38 102,46 256 580,78 271,63 25 052,25 c) 1 190,78 4 990,03 101,33 a) 46,78 624,20 88,70 350,09 13 850,02 7 720,24 b) 275,21 307,95 37,50 93 910,25 99,42 9 169,29 c) 435,83 1 826,38 37,09 a) 34,41 459,11 65,24 257,50 10 186,99 5 678,41 b) 202,43 226,50 27,58 69 073,06 73,13 6 744,21 c) 320,56 1 343,34 27,28 a) 22,94 306,10 43,50 171,68 6 791,82 3 785,88 b) 134,96 151,01 18,39 46 052,05 48,75 4 496,47 c) 213,72 895,63 18,19 a) 102,29 1 364,82 193,95 765,49 30 283,54 16 880,57 b) 601,76 673,34 82,00 205 337,94 217,39 20 048,96 c) 952,96 3 993,45 81,10 a) 5,21 69,51 9,88 38,98 1 542,28 859,70 b) 30,65 34,29 4,18 10 457,47 11,07 1 021,06 c) 48,53 203,38 4,13 a) 50,74 677,04 96,21 379,73 15 022,54 8 373,83 b) 298,51 334,02 40,68 101 860,55 107,84 9 945,55 c) 472,73 1 981,00 40,23 a) 49,01 653,93 92,93 366,77 14 509,87 8 088,05 b) 288,32 322,62 39,29 98 384,36 104,16 9 606,14 c) 456,60 1 913,40 38,86 a) 39,03 520,80 74,01 292,10 11 555,75 6 441,38 b) 229,62 256,94 31,29 78 353,93 82,95 7650,39 c) 363,64 1 523,84 30,94 a) 162,76 2 171,81 308,63 1 218,10 48 189,49 26 861,66 b) 957,57 1 071,48 130,48 326 749,53 345,92 31 903,45 c) 1 516,43 6 354,68 129,04 9 . 2. 95 Official Journal of the European Communities No L 30/7 Description Amount of unit values per 100 kg Code CN code a) b) c) ECU oS DM Dkr Dr Pta Fmk FF £ Irl Lit F1 Esc SKr Bfrs/Lfrs £ 2.90 Grapefruit, fresh : 2.90.1  white ex 0805 40 10 ex 0805 40 90 2.90.2  pink ex 0805 40 10 ex 0805 40 90 2.100 Table grapes 0806 10 21 0806 10 29 0806 10 30 0806 10 61 0806 10 69 2.110 Water melons 0807 10 10 2.120 Melons (other than water melons): 2.120.1  Amarillo, Cuper, Honey Dew (including Cantalene), Onteniente, Piel de Sapo (in ­ cluding Verde Liso), Rochet, Tendral, Futuro ex 0807 10 90 2.120.2  other ex 0807 10 90 2.130 Apples 0808 10 10 0808 10 51 0808 10 53 0808 10 59 0808 10 61 0808 10 63 0808 10 69 2.140 Pears 2.140.1 Pears  Nashi (Pyrus pyrifolia) 0808 20 10 0808 20 31 0808 20 37 0808 20 41 2.140.2 Other 0808 20 10 0808 20 31 0808 20 37 0808 20 41 2.150 Apricots 0809 10 10 0809 10 50 2.160 Cherries 0809 20 1 1 0809 20 19 0809 20 21 0809 20 29 0809 20 71 0809 20 79 a) 34,72 463,28 65,83 259,84 10 279,49 5 729$6 b) 204,26 228,56 27,83 69 700,20 73,79 6 805,45 c) 323,47 1 355,54 27,53 a) 46,97 626,76 89,07 351,53 13 907,01 7 752,01 b) 276,35 309,22 37,65 94 296,69 99,83 9 207,02 c) 437,63 1 833,90 37,24 a) 187,77 2 505,49 356,05 1 405,25 55 593,32 30 988,68 b) 1 104,69 1 236,10 150,52 376 951,29 399,07 36 805,09 c) 1 749,41 7 331,01 148,87 a) 39,70 529,71 75,27 297,09 11 753,44 6 551,57 b) 233,55 261,33 31,82 79 694,34 84,37 7 781,26 c) 369,86 1 549,91 31,47 a) 48,54 647,65 92,04 363,25 14 370,42 8 010,32 b) 285,55 319,52 38,91 97 438,83 103,16 9 513,82 c) 452,21 1 895,01 38,48 a) 164,00 2188,33 310,98 1 227,36 48 555,97 27 065,94 b) 964,85 1 079,62 131,47 329 234,42 348,55 32 146,07 c) 1 527,96 6 403,01 130,03 a) 66,49 887,15 126,07 497,57 19 684,50 10 972,48 b) 391,15 437,68 53,30 133 471,05 141,30 13 031,96 c) 619,43 2 595,77 52,71 a) 194,06 2 589,40 367,97 1 452,31 57 455,12 32 026,48 b) 1 141,69 1 277,49 155,57 389 575,25 412,43 38 037,68 c) 1 808,00 7 576,53 153,86 a) 117,99 1 574,38 223,73 883,02 34 933,33 19 472,44 b) 694,16 776,73 94,59 236 865,93 250,76 23 127,32 c) 1 099,28 4 606,61 93,55 a) 112,01 1 494,61 212,39 838,28 33 163,22 18 485,76 b) 658,98 737,37 89,79 224 863,69 238,06 21 955,43 c) 1 043,58 4 373,19 88,81 a) 87,78 1 171,23 166,44 656,91 25 987,99 14 486,16 b) 516,41 577,83 70,37 176 211,93 186,55 17 205,13 c) 817,79 3 427,00 69,59 No L 30/8 Official Journal of the European Communitie: 9 . 2. 9i Description Amount of unit values per 100 kg Code CN code a) b) c) ECU oS DM Dkr Dr Pta Fmk FF £ Irl Lit F! Esc SKr Bfrs/Lfrs £ 2.170 Peaches ex 0809 30 19 ex 0809 30 59 2.180 Nectarines ex 0809 30 1 1 ex 0809 30 51 2.190 Plums 0809 40 10 0809 40 40 2.200 Strawberries 0810 10 10 0810 10 90 2.205 Raspberries 0810 20 10 2.210 Fruit of the species Vaccinium myrtillus 0810 40 30 2.220 Kiwi fruit (Actinidia chinensis Planch .) 0810 90 10 2.230 Pomegranates ex 0810 90 80 2.240 Khakis (including Sharon fruit) ex 0810 90 85 2.250 Lychees ex 0810 90 30 a) 128,05 1 708,66 242,81 958,33 37 912,85 21 133,28 b) 753,36 842,98 102,65 257 068,61 272,15 25 099,88 c) 1 193,04 4 999,51 101,53 a) 79,45 1 060,08 150,64 594,56 23 521,71 13 111,41 b) 467,40 523,00 63,69 159 489,25 168,85 15 572,35 c) 740,18 3 101,77 62,99 a) 107,99 1 440,99 204,77 808,20 31 973,44 17 822,55 b) 635,34 710,92 86,57 216 796,35 229,52 21 167,75 c) 1 006,14 4 216,29 85,62 a) 309,73 4 132,85 587,31 2 317,98 91 702,19 51 116,39 b) 1 822,21 2 038,97 248,29 621 787,99 658,27 60 710,67 c) 2 885,68 12 092,64 245,57 a) 1 383,30 18 457,83 2 622,98 10 352,39 409 553,28 228 292,11 b) 8 138,21 9 106,27 1 108,91 2 776 981,78 2 939,91 271 141,32 c) 12 887,81 54 007,21 1 096,73 a) 194,02 2 588,87 367,89 1 452,01 57 443,31 32 019,90 b) 1 141,45 1 277,23 155,53 389 495,15 412,35 38 029,86 c) 1 807,62 7 574,97 153,83 a) 73,04 974,59 138,50 546,62 21 624,82 12 054,05 b) 429,71 480,82 58,55 146 627,40 155,23 14 316,53 c) 680,49 2 851,63 57,91 a) 92,50 1 234,26 175,40 692,25 27 386,38 15 265,64 b) 544,19 608,93 74,15 185 693,75 196,59 18 130,92 c) 861,79 3 611,40 73,34 a) 62,23 830,38 118,00 465,73 18 424,91 10 270,36 b) 366,12 409,67 49,89 124 930,34 132,26 12 198,06 c) 579,79 2 429,67 49,34 a) 242,59 3 236,91 459,99 1 815,48 71 822,52 40035,12 b) 1 427,18 1 596,95 194,47 486 993,60 515,57 47 549,50 c) 2 260,11 9 471,13 192,33